Citation Nr: 0213433	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  00-16 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Shands Hospital, Jacksonville, 
Florida, during an emergency room visit on January 1, 2000, 
in the amount of $1,327.65.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran retired in August 1989 after more than 20 years 
on active duty.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 decision of the North 
Florida/South Georgia Veterans Health System, Veterans Health 
Administration (VHA), of the Department of Veterans Affairs 
(VA) in Gainesville, Florida, that denied payment or 
reimbursement of medical expenses incurred at Shands 
Hospital, Jacksonville, Florida, during an emergency room 
visit on January 1, 2000, in the amount of $1,327.65.  The 
claims file is under the jurisdiction of the St. Petersburg, 
Florida, VA regional office (RO), from which it was 
transferred to the Board. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  Service connection is in effect for bronchial asthma, 
which has been rated 60 percent disabling since separation.  

3.  The veteran did not receive prior authorization for the 
treatment that he received at Shands Hospital for his acute 
asthma attack on January 1, 2000.  

4.  The veteran's treatment for an acute asthma attack at 
Shands Hospital on January 1, 2000, was performed pursuant to 
a medical emergency; a VA medical facility was not then 
feasibly available.  



CONCLUSION OF LAW

Payment or reimbursement for expenses incurred at Shands 
Hospital, Jacksonville, Florida, during an emergency room 
visit on January 1, 2000, in the amount of $1,327.65 is 
warranted.  38 U.S.C.A. §§ 1703, 1710, 1728, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 17.53, 17.54, 17.120 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096, became effective during the 
pendency of this appeal, the Board finds it unnecessary to 
address its applicability to this case  in view of the 
disposition reached herein.  

The veteran seeks payment or reimbursement of unauthorized 
medical expenses incurred at Shands Hospital in Jacksonville, 
Florida, during an emergency room visit for an acute asthma 
attack on January 1, 2000, in the amount of $1,327.65.  

Generally speaking, "[n]o reimbursement or payment of 
services not previously authorized will be made when such 
treatment was procured through private sources in preference 
to available Government facilities."  38 C.F.R. § 17.130 
(2001).  There is no evidence, and the veteran does not 
contend otherwise, that he received prior authorization for 
his treatment at Shands Hospital on January 1, 2000.  

However, unauthorized expenditures may be paid or reimbursed 
in accordance with 38 C.F.R. § 17.120.  Payment may be made 
under the following circumstances:  

(a) For veterans with service
[-]connected disabilities.  Care or 
services not previously authorized were 
rendered to a veteran in need of such 
care or services:  
(1) For an adjudicated service-
connected disability;
(2) For nonservice-connected 
disabilities associated with and 
held to be aggravating an 
adjudicated service-connected 
disability;
(3) For any disability of a veteran 
who has a total disability permanent 
in nature resulting from a service-
connected disability;
(4) For any illness, injury or 
dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 
U.S.C. ch. 31 and who is medically 
determined to be in need of hospital 
care or medical services for any of 
the reasons enumerated in 
§ 17.48(j); and
(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and
(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand or 
obtain prior VA authorization for the 
services required would not have been 
reasonable, sound, wise, or practicable, 
or treatment had been or would have been 
refused.  

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728 (to the same 
effect).  

It is clear from a reading of 38 C.F.R. § 17.120 that each of 
the three criteria must be met before payment or 
reimbursement is made.  In the veteran's case, the Board must 
therefore consider whether any of the criteria were not met.  

The record shows that service connection is in effect for 
asthma, which has been rated 60 percent disabling since 
separation.  

The record also shows that the veteran resides in 
Jacksonville, Florida, and that he was seen at the emergency 
room of Shands Hospital in Jacksonville at about 6:10 a.m. on 
Saturday, January 1, 2000, for a chief complaint of shortness 
of breath.  It was reported that he had a 3-day history of 
productive cough, shortness of breath, and wheezing.  He was 
described as in moderate distress.  The emergency room report 
confirms that treatment was sought for an acute exacerbation 
of the service-connected asthma.  

In March 2000, the opinion of the chief medical officer was 
sought.  The request noted that the nearest VA medical 
facility, the Jacksonville Outpatient Clinic, was 10 miles 
away from the veteran but was not open.  The chief medical 
officer found that the veteran's medical condition was not 
emergent and that because symptoms had been present for three 
days, VA facilities were available.  

The emergency room report shows that the veteran was treated 
for an asthmatic attack for several hours with the 
administration of a nebulizer that progressively reduced his 
symptoms.  Initial examination showed decreased breath sounds 
with expiratory wheezes and mild retractions.  By 8:40 a.m., 
it was reported, the veteran felt much better; by 9:45 a.m., 
he felt little shortness of breath but had slight expiratory 
wheezes and slight crackles.  

The chief medical officer's opinion that an emergency was not 
present is arguably consistent with the 3-day history of 
shortness of breath.  It is also consistent with the fact 
that the veteran's breath sounds were reduced due to 
scattered expiratory wheezes and that he had only mild 
retractions when initially examined in the emergency room.  
He was felt to be in only moderate distress.  On the other 
hand, the attending physicians specifically indicated that an 
emergency situation was presented because of the acute onset 
of symptoms and dysfunction of a body organ.  The emergency 
room report indicates that the veteran had not been 
previously hospitalized for asthma.  This suggests that he 
sought immediate emergency treatment at the closest medical 
facility because he was experiencing a severely disabling 
acute attack.  The fact that he was discharged without being 
hospitalized does not mean that the situation was not 
emergent; it only shows that the emergency care was 
effective.  

Under the circumstances of this case, the Board finds that 
the evidence is in relative equipoise on the material issue 
of whether the private treatment rendered on January 1, 2000, 
was for an emergent condition.  The veteran is therefore 
entitled to the benefit of the doubt on this material issue.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-58 (1990).  

The remaining issue is whether VA or government facilities 
were feasibly available.  The veteran contends that VA 
medical facilities were not reasonably available because his 
acute exacerbation of asthma occurred early on New Year's 
Day, when the VA Outpatient Clinic in Jacksonville was not 
open.  In the statement of the case, VHA indicated that the 
veteran was treated regularly at the Jacksonville Outpatient 
Clinic, where he could have been treated before the holiday 
in view of his 3-day history of distress.  The VHA pointed 
out that the VA medical centers in Gainesville and Lake City 
were available 24 hours a day, seven days a week, including 
holidays.  It was indicated that the veteran could have gone 
to one of these VA facilities on New Year's Day or on one of 
the days prior to that day while he was experiencing problems 
with asthma.  

The veteran maintains, however, that he could not have 
survived a trip to the VA facilities in Gainesville or Lake 
City.  He argues that he required emergency treatment for his 
asthma and that VA's position that, by waiting, he could have 
gotten treatment in Gainesville or Lake City does not take 
into account the seriousness of his condition at the time.  
The veteran argues that he was in the throes of an acute 
asthmatic attack that was a matter of life and death and that 
a VA medical facility was not feasibly available at that 
particular time, New Year's Day 2000.  

Maps show that the VA facility in Lake City is more than 60 
miles from Jacksonville, while the VA facility in Gainesville 
is more than 70 miles away.  Maps also show that Shands 
Hospital is very close to the VA outpatient clinic where the 
veteran is normally treated.  The Board concludes that the 
only available VA facilities on the day in question were not 
feasibly available, as the very nature of the medical 
emergency that the veteran faced required immediate 
attention.  He in fact took the only prudent course he could 
under the circumstances.  To require him in retrospect to 
have gambled on a trip to VA facilities more than an hour 
away by car is simply unreasonable.  At a minimum, he is 
entitled to the benefit of the doubt on this material issue.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 54-58.  

As all three of the criteria for payment or reimbursement of 
unauthorized medical expenses under 38 C.F.R. § 17.120 have 
been met, the claim must be granted.  


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Shands Hospital, Jacksonville, 
Florida, during an emergency room visit on January 1, 2000, 
in the amount of $1,327.65 is granted.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

